USCA11 Case: 20-14185      Date Filed: 12/08/2021   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-14185
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
MARQUAVION TILLMAN,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Georgia
          D.C. Docket No. 3:20-cr-00012-CAR-CHW-1
                    ____________________
USCA11 Case: 20-14185        Date Filed: 12/08/2021     Page: 2 of 7




2                      Opinion of the Court                20-14185


Before LUCK, LAGOA, and BRASHER, Circuit Judges.
PER CURIAM:
        Marquavion Tillman appeals his sentence of 78 months’ im-
prisonment for possessing a firearm as a felon and possessing a sto-
len firearm. Tillman argues that the district court erred by increas-
ing his criminal history score by two points under United States
Sentencing Guidelines Manual § 4A1.1(e) because his previous con-
victions under Georgia law were not for crimes of violence. Till-
man also argues that the court gave him an unreasonable sentence
because it referenced a book when commenting on his past con-
duct, and because it failed to consider his allocution and other mit-
igating factors. Because the sentence was both procedurally and
substantively reasonable, we affirm.
                               I.

       Tillman pleaded guilty to knowingly possessing a firearm as
a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2),
and possessing a stolen firearm with knowledge or reasonable
cause to believe it was stolen, in violation of 18 U.S.C. §§ 922(j),
924(a)(2). At sentencing, Tillman’s counsel asserted various miti-
gating factors, and Tillman allocuted about his family background
and non-violent tendencies.
       The district court added three points to Tillman’s criminal
history score under U.S.S.G. § 4A1.1(a) because he had a previous
sentence for obstruction and three counts of family violence
USCA11 Case: 20-14185         Date Filed: 12/08/2021    Page: 3 of 7




20-14185               Opinion of the Court                         3

battery. It also applied two more criminal history points under Sec-
tion 4A1.1(e) because his convictions for family violence battery
concerned a “crime of violence.” It thus determined the advisory
sentencing range to be 63 to 78 months. After considering the fac-
tors in 18 U.S.C. § 3553(a), the court sentenced Tillman to 78
months’ imprisonment. It reasoned that his criminal history
seemed to indicate sociopathic conduct, referencing a book by a
psychiatrist about family violence. It also stated that Tillman had
no respect for the law and that imprisonment would deter him
from further criminal conduct and protect the public. Tillman now
appeals his sentence.
                               II.

       Tillman argues first that his sentence was procedurally un-
reasonable because the court incorrectly calculated the guideline
range. Specifically, he asserts that his prior family violence battery
convictions did not concern crimes of violence warranting a two-
point increase under Section 4A1.1(e). He then argues that the sen-
tence was substantively unreasonable because the court gave un-
due weight to his criminal history, improperly relied on a book,
and did not consider his allocution or other mitigating factors. We
consider each of these arguments in turn.
                             A.

       We first examine the procedural reasonableness of the sen-
tence. This Court reviews de novo a district court’s conclusion that
a prior conviction is a crime of violence under the sentencing
USCA11 Case: 20-14185         Date Filed: 12/08/2021    Page: 4 of 7




4                      Opinion of the Court                 20-14185

guidelines. United States v. Romo-Villalobos, 674 F.3d 1246, 1247
(11th Cir. 2012). In doing so, “we typically apply a categorical ap-
proach. That is, we look only at the fact of conviction and the stat-
utory definition of the prior offense.” Id. at 1248. Section 4A1.1(e)
provides for a one-point increase to a defendant’s criminal history
score for each prior sentence for a “crime of violence” that did not
receive any points because it was treated as a single sentence. A
crime of violence is defined, in part, as an offense that “has as an
element the use, attempted use, or threatened use of physical force
against the person of another.” Id. § 4B1.2(a)(1); Id. § 4A1.1, com-
ment. (n.5) (stating that, for purposes of Section 4A1.1(e), “crime
of violence” is defined by Section 4B1.2(a)). We have clarified that
“physical force” under this section means “violent force—that is,
force capable of causing physical pain or injury to another person.”
United States v. Williams, 609 F.3d 1168, 1169–70 (11th Cir. 2010)
(quoting Johnson v. United States, 559 U.S. 133, 140 (2010)).
       Tillman was convicted of Georgia family violence battery,
which occurs when a person “intentionally causes substantial phys-
ical harm or visible bodily harm to another” household member.
Ga. Code § 16-5-23.1(a), (f)(2). The definition of simple battery in
Section 16-5-23(a)(2) is almost identical to family violence battery,
except it is does not require that the harm be substantial or visible.
And we held in Hernandez v. U.S. Atty. Gen. that that category of
simple battery is a crime of violence under 18 U.S.C. § 16(a) be-
cause Georgia courts have interpreted it to require “actual physical
contact that inflicts pain or injury.” 513 F.3d 1336, 1339–40 (11th
USCA11 Case: 20-14185         Date Filed: 12/08/2021    Page: 5 of 7




20-14185               Opinion of the Court                         5

Cir. 2008). The definition of “crime of violence” in Section 16(a) is
virtually the same as the one in Section 4B1.2(a)(1). So, because
“there is no meaningful distinction between the relevant elements
of Georgia simple battery and Georgia family violence battery,”
Hernandez, 513 F.3d at 1341, the latter is a crime of violence under
the Sentencing Guidelines. The district court therefore did not err
in increasing Tillman’s criminal history score under Section
4A1.1(e).
                             B.

       We turn next to the substantive reasonableness of the sen-
tence, which we review for abuse of discretion. Gall v. United
States, 552 U.S. 38, 51 (2007). A sentence within the Guidelines
range will generally be reasonable, especially when it falls well be-
low the statutory maximum. United States v. Gonzales, 550 F.3d
1319, 1324 (11th Cir. 2008). A district court abuses its discretion if
it does not consider factors that are due substantial weight, signifi-
cantly weighs an improper factor, or clearly errs in its judgment in
considering sentencing factors. United States v. Irey, 612 F.3d 1160,
1189 (11th Cir. 2010) (en banc).
       While courts must be guided by the Section 3553(a) factors,
they need not explicitly state that they considered each factor or
discuss each factor. United States v. Thomas, 446 F.3d 1348, 1357
(11th Cir. 2006). An acknowledgement that the court considered
the factors is enough. United States v. Turner, 474 F.3d 1265, 1281
(11th Cir. 2007). Courts may weigh one sentencing factor
USCA11 Case: 20-14185         Date Filed: 12/08/2021      Page: 6 of 7




6                       Opinion of the Court                  20-14185

substantially more than others, and this discretion is especially pro-
nounced when considering a defendant’s criminal history. United
States v. Riley, 995 F.3d 1272, 1279 (11th Cir. 2021). A court’s failure
to discuss mitigating evidence does not demonstrate that it failed
to consider the evidence. United States v. Amedeo, 487 F.3d 823,
833 (11th Cir. 2007).
        Here, Tillman’s sentence of 78 months’ imprisonment fell
within the Guidelines range of 63 to 78 months, and it was well
below the statutory maximum of 10 years. See 18 U.S.C. §
924(a)(2). The court stated that it considered the Section 3553(a)
factors. See Turner, 474 F.3d at 1281. And it was not required to
state that it considered Tillman’s allocution or mitigating argu-
ments. See Amedeo, 487 F.3d at 833. The court’s comment about
Tillman’s past sociopathic conduct concerned his criminal history,
his respect for the law, deterrence, and protection of the public. See
id. § 3553(a)(1), (2)(B), (2)(C). The court had substantial discretion
to consider such factors. See Riley, 995 F.3d at 1279. We therefore
conclude that the sentence was substantively reasonable.
                                III.

       Tillman’s sentence was procedurally reasonable because the
elements of Georgia family violence battery fall within the defini-
tion of a crime of violence under Section 4B1.2(a)(1), and a two-
point increase to Tillman’s criminal history score under Section
4A1.1(e) was therefore warranted. The sentence was also substan-
tively reasonable because the district court acted within its
USCA11 Case: 20-14185       Date Filed: 12/08/2021   Page: 7 of 7




20-14185              Opinion of the Court                      7

considerable discretion in weighing the sentencing factors, and it
was not required to specifically discuss the mitigating assertions
made by Tillman or his counsel.
      AFFIRMED.